Citation Nr: 1206921	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, on a direct basis and as secondary to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force from December 1959 to June 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2006 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for a respiratory disorder, to include asthma.  The Veteran appealed this decision, and the case was referred to the Board for appellate review.   

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

After the March 2011 supplemental statement of the case (SSOC), the Veteran submitted a private medical letter dated in October 2011 and a statement from himself.  The RO did not consider this evidence.  In October 2011, however, the Veteran waived the RO's initial consideration of the evidence.  The Board will consider this newly obtained evidence and proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2011).  

FINDING OF FACT

Competent evidence of record associates the Veteran's bronchial asthma with his conceded in-service exposure to the asbestos.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his bronchial asthma was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a respiratory disorder, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Here, the Veteran maintains that his respiratory disorder-characterized as bronchial asthma-is related to his years of active service.  Specifically, the Veteran contends that he was exposed to asbestos while working as an aircraft support equipment mechanic, and particularly while he was stationed in Alaska.  According to the Veteran, the buildings that he and his fellow servicemen lived in during their tour of duty in Alaska were covered with "asbestos shingles" and "the building was heated with steam heat and the piping was all exposed and it was wrapped...with asbestos...."  See October 2011 Hearing transcript (T.), pp. 5-6.  The Veteran also claims to have been exposed to the fumes produced from diesel fuel while re-fueling several generator sets which ran constantly to furnish navigation for the aircraft.  According to the Veteran, after being stationed in Alaska for some time, he started to feel out of breath sooner than before when running.  See T., p. 6.  He claims to have experiencing continuing respiratory problems since his separation from service.  See T., pp. 8-9. 

Turning to the service treatment records, the Board notes that, on the December 1959 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of the Veteran's lung and chest was shown to be normal.  The Board acknowledges that the Veteran reported a positive history of whooping cough in his medical history report.  However, as previously noted, the clinical evaluation of the Veteran's lung and chest was shown to be normal, and he had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran did not mark to have any ear, nose or throat or asthmatic problems in his report of medical history, and there are no pre-service records, evaluations or reports reflecting any signs, reports or findings of a respiratory disorder associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any respiratory disorder in the sections entitled 'Summary of Defects and Diagnoses' and 'Physician's Summary and Elaboration of all Pertinent Data.'  Furthermore, the Veteran reported to sick call with complaints of respiratory problems several years after his tour of duty commenced.  

Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing respiratory disorder prior to the commencement of his active service on December 18, 1959, the Board will resolve this doubt in favor of the Veteran and find that a respiratory disorder, to include asthma, did not pre-exist his period of service.  He is, therefore, presumed to have been in sound condition at entry to service in December 1959.  

A number of the Veteran's service treatment records reflect ongoing complaints of, and treatment provided for, chronic nasal stuffiness and sinus problems.  Indeed, these records reflect diagnoses of vasomotor rhinitis, sinusitis, and hay fever.  [As a side note, the Board points out that the RO treated the issue of entitlement to service connection for the Veteran's nasal, sinus and allergy problems as a separate matter from his claim for service connection for a respiratory disorder, to include as secondary to his in-service exposure to asbestos, the issue currently on appeal.]

The Veteran was first seen at sick call with complaints of a sore throat in August 1974.  He was subsequently seen at the primary care clinic in November 1974 with complaints of lung and throat problems.  It appears that a chest X-ray was ordered.  However, the results are not included or discussed in the service treatment records.  During a February 1976 treatment visit, it was noted that the Veteran had been coughing up "greenish phlegm" for nearly two weeks.  He was diagnosed with serious otitis media and a resolving viral syndrome.  At the Veteran's February 1980 separation examination, the clinical evaluation of his lungs and chest was shown to be normal.  However, the Veteran did report a history of ear, nose or throat trouble, sinusitis and hay fever.  

With respect to the Veteran's asbestos exposure, the Board notes that the Veteran's DD 214s reflects his military occupational specialties (MOS) to be that of Aerospace Ground Equipment Repairmen Technician from 1959 to 1971, and Aircraft Accessory System Superintendent during his remaining years of active service.  Indeed, a number of hearing conservation data sheets show that the Veteran's primary specialty involved working with and around jet engines.  At an undated occupational physical examination, when asked what type of toxic agents he was exposed to when conducting his occupational duties in the Air Force, the Veteran indicated that he was exposed to fuel, paint, and cleaning solvents for at least three hours a week.  During a May 1975 occupational physical examination, the Veteran indicated that he had exposure to paint, grease and oil as a result of his military occupation.  In a statement submitted in October 2011, the Veteran described his occupational duties while working in the aerospace and ground equipment field.  According to the Veteran, all aerospace and ground equipment contained brakes lined with asbestos, and the common practice was to blow the brakes surface off with an air hose when replacing or repairing the brakes.  He further added that the exhaust stacks on certain aircraft were lined with asbestos due to their resistance to high temperatures.  The Veteran maintains to have been exposed to asbestos while working with and around this equipment.  See October 2011 Statement of Veteran.  

In the March 2011 Statement of the Case (SOC), the Decision Review Officer (DRO) found the Veteran credible with respect to his statements that he worked with asbestos in-service and noted that an aviation support equipment technician is deemed to have had probable asbestos exposure.  Based on these factors, the DRO conceded the Veteran's asbestos exposure, and the Board agrees with this determination.  As such, exposure to asbestos is conceded, and the questions remain whether the Veteran has a current respiratory disability, and if so, whether the respiratory disorder is related to his asbestos exposure in service.  

Post service treatment records dated from October 1991 to November 2005, and issued from the Southeast Georgia Physician Associates, reflect diagnoses of bronchial asthma, reactive airways, and chronic allergic rhinitis.  

In an October 2008 letter, the Veteran's primary care physician, R.C., M.D., indicated that the Veteran had been under his care for the past twenty years.  According to Dr. C., the Veteran has multiple medical problems, to include acute exacerbations of bronchial asthma which required periodic emergent treatment including the use of steroids and bronchodilator nebulizers.  After reviewing the Veteran's service treatment records and post-service medical records, and noting the Veteran's "multiple bouts of recurrent upper respiratory tract infections, sinusitis, bronchitis and exacerbations of asthma", Dr. C. determined that all these conditions are related to one another and have affected the Veteran's general health-particularly, his pulmonary status.

In an October 2011 letter, another one of the Veteran's private physicians, L.S., M.D., indicated that he first began treating the Veteran for respiratory and sinus problems, in August 2011.  Dr. S. acknowledged the Veteran's reported claim that his symptoms first began around 1963 while stationed with the U.S. Air Force in Alaska.  Upon examining the Veteran, Dr. S. observed severely inflamed nasal tissue and wheezing in both lungs.  He also reviewed the Veteran's military medical records and noted there to be several visits to military medical facilities for complaints of hay fever, sinus problems, ear infections and respiratory difficulty.  According to Dr. S., the Veteran "continues to suffer from allergy, sinusitis and asthma that began while he was on active duty in the Air Force."  Dr. S. further wrote that the Veteran's asthma is not likely to improve and will likely continue to deteriorate with medical treatment and surgery.  Based on his review of the records and evaluation of the Veteran, Dr. S. determined that the Veteran's asthma began as a result of the environmental exposure he experienced while stationed in Alaska in the early 1960s.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for a respiratory disorder, to include bronchial asthma.  The Veteran has described a history of respiratory problems during and since his years in active service.  The Board acknowledges that the Veteran is competent to report his experiences and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Based on a review of the evidence of record, the Board finds there to be no competent medical evidence ruling out the existence of a potential relationship between the Veteran's bronchial asthma and his conceded in-service asbestos exposure.  Indeed, in the October 2008 opinion, Dr. C. alluded to a potential relationship between the Veteran's current respiratory problems and the respiratory problems that he experienced in service.  Furthermore, in the October 2011 opinion, Dr. S. provided a clear and definitive opinion relating the Veteran's current respiratory problems to his in-service asbestos exposure.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the medical opinion in this case is favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive October 2011 private opinion, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether in-service asbestos exposure is a contributing cause to the Veteran's later development of asthma.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for bronchial asthma.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bronchial asthma is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


